OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice at this Court in 1987. On January 3,1995, he was suspended on default by this Court, *196pursuant to 22 NYCRR 603.4 (e) (1), for not cooperating with petitioner’s investigation into (a) his failure to register as an attorney and (b) other indications of questionable behavior (207 AD2d 96).
The motion to suspend included a notice, pursuant to 22 NYCRR 603.4 (g), that a suspended attorney who fails to appear or apply in writing for a hearing or reinstatement within six months may be "disbarred without further notice.” Respondent has neither appeared nor applied in writing for such relief since his suspension. Petitioner has determined that respondent has moved, without a forwarding address.
Petitioner’s motion to disbar respondent without further notice is granted. His name should be stricken from the roll of attorneys authorized to practice law in this State.
Wallace, J. P., Rubin, Ross, Nardelli and Tom, JJ., concur.
Respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective July 8, 1996.